Citation Nr: 1125816	
Decision Date: 07/08/11    Archive Date: 07/15/11

DOCKET NO.  04-23 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for heart disease as secondary to type II diabetes mellitus.

2.  Entitlement to service connection for hypertension as secondary to type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1964 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  Jurisdiction over the claims folder was subsequently transferred to the RO in New York, New York.

In August 2006, the claims were remanded to the RO for further development.  After completing the requested development, the RO continued to deny the claims and returned the matters on appeal to the Board for further consideration.

In May 2010, the Board denied the Veteran's claims on appeal.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2010, the Court granted the joint motion for remand filed by representatives for both parties, vacating the Board's decision, and remanding the claim to the Board for further proceedings consistent with the joint motion.

In February 2011, the Veteran submitted additional medical evidence directly to the Board, with a waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In light of points raised in the Joint Motion, and further review of the claims file, the Board finds that further action in this appeal is warranted.

The Veteran asserts that his most recent VA examination in June 2008 was inadequate because the examiner did not discuss studies that the Veteran had submitted (although one study relating to atriocenticular block and diabetes mellitus was only recently referenced in the Veteran's March 2010 brief).  The Veteran further argues that the examiner did not consider the private opinions of record, which found a nexus between diabetes mellitus and the Veteran's claimed disabilities but provided no rationale.

In the Joint Motion, both parties found that the Board failed to provide adequate reasons and bases because it did not respond to all of the Veteran's arguments, to include the argument of a current nexus based on medical studies of record, to include a new study cited to in the Veteran's brief.  As the Board lacks the necessary medical expertise to adequately interpret these studies as to how they pertain to the Veteran's own disabilities, a remand for a new examination and opinion is required.

The Board emphasizes that the medical information that the Board is seeking to obtain is vitally important to resolving this claim.  Hence, the appellant is hereby advised that failure to report to any scheduled examination, without good cause, may result in denial of the claim (as the original claim will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2010).

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the Veteran to undergo cardiology examination, by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.

The physician should clearly identify all current disability/ies affecting the cardiovascular system, to include previously diagnosed hypertension and bifascicular block.  Then, with respect to each such diagnosed disability, the physician should offer an opinion, consistent with sound medical judgment, as to 

1) whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability was caused by the Veteran's service-connected type II diabetes mellitus; and

2) whether it is at least as likely as not (i.e., there is a 50 percent or greater probability), that the disability has been aggravated (beyond the natural course and scope of the disease) by the Veteran's service-connected type II diabetes mellitus.

The physician should set forth all examination findings, along with complete rationale for the conclusions reached in a detailed report.  In rendering the requested opinion, the physician should specifically consider and discuss the significance of the private opinions and statements of record, to include those by Dr. Battinelli (October 2002), Dr. Sahay (December 2003), and Dr. Renzulli (November 2007 and February 2011), as well as the CHEST article, and the Australian Diabetes Society Position Statement.

2.  If the Veteran fails to report to any scheduled examination, the RO must obtain and associate with the claims file a copy of any notice of the date and time of the examination sent to him by the pertinent VA medical facility.

3.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims on appeal, in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


